IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-30888
                         Summary Calendar



CATRINA M. REED,

                                         Plaintiff-Appellee,


versus

R.C. JOHNSON et al.,

                                         Defendants,

and

WESLEY C. JOHNSON,
d/b/a African Harvest;
AFRICAN HARVEST, INC.,

                                         Defendants-Appellants.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 93-CV-1652 K
                        - - - - - - - - - -
                            May 15, 1997
Before DAVIS, EMILIA M. GARZA and STEWART, Circuit Judges.

PER CURIAM:*

      Wesley Johnson appeals from the district court’s award of

attorney’s fees to plaintiff Reed in her suit pursuant to the

Fair Labor Standards Act.   Johnson argues that the district court

      *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30888
                                -2-

abused its discretion in awarding attorney’s fees.   We have

reviewed the record and find no reversible error.    Accordingly,

the judgment is AFFIRMED for essentially the reasons stated by

the district court.   We AWARD Reed appellate attorney’s fees and

REMAND to the district court for a determination of the amount of

the award.